Citation Nr: 1545570	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension, and, if so, whether service connection, to include as secondary to service-connected cervical muscle strain or compensation under the provisions of 38 U.S.C.A. § 1151, is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to service-connected cervical muscle strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran served on active duty from August 1998 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claims (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his VBMS file reveals one document, a September 2015 Written Brief Presentation submitted by the Veteran's representative.  The Virtual VA file contains documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

With respect to the claim regarding hypertension, the Board notes that the § 1151 aspect of the claim has not been adjudicated or considered by the agency of original jurisdiction (AOJ).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355, 1361  (Fed. Cir. 2009); see also Ingram v. Nicholson, 21 Vet.App. 232, 256 (2007) (the Secretary must look at the conditions stated and the causes averred in a pro se pleading to determine whether they reasonably suggest the possibility of a claim for a benefit under title 38, regardless of whether the appellant demonstrates an understanding that such a benefit exists or of the technical elements of such a claim).  As the Veteran raised the § 1151 aspect of the claim in lay statements dated in April 2009, such has been characterized as shown on the title page of this decision.  

The issues of entitlement to service connection for hypertension and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a final rating decision issued in July 2003, the AOJ denied service connection for hypertension; the Veteran did not initiate an appeal of the AOJ's decision within one year, nor was any new and material evidence received within a year.

2.  Additional evidence received since the AOJ's July 2003 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied service connection for a hypertension is final.  38 U.S.C.A. §§ 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2003) [(2015)].

2.  New and material evidence has been received to reopen a claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for hypertension is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. 
§ 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, an October 2002 rating decision initially denied service connection for hypertension, to include as secondary to service-connected cervical muscle strain, as the record showed only treatment for elevated blood pressure without a diagnosis of hypertension.  Subsequently, additional VA treatment records and a March 2003 VA examination report, which included a diagnosis of essential hypertension, were received.  As such, the RO reconsidered the Veteran's claim in a July 2003 rating decision.  38 C.F.R. § 3.156(b).

In the July 2003 rating decision, the AOJ denied service connection for hypertension.  At that time, the Veteran's service treatment records, which contained a provisional diagnosis of hypertension in service, VA treatment records dated to September 2002, private treatment records dated to May 2003, and a March 2003 VA examination report were of record.  Based on such evidence, the AOJ determined that the Veteran's hypertension was not related to service.  In July 2003, the Veteran was advised of the rating decision and his appellate rights.  He did not file a notice of disagreement regarding hypertension and no further communication or new and material evidence regarding his claim of entitlement to service connection for his hypertension was received within one year of notification of the decision.  Therefore, the July 2003 rating decision became final.  38 U.S.C.A. 
§§ 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2003) [(2015)].

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Here, the evidence received since the time of the AOJ's July 2003 rating decision includes, in pertinent part, private medical records dated in April 2010 from Marion County Medical Center, as well as the Veteran's April 2009 statement and a buddy statement from K.R. dated in April 2009.  

The Veteran's statements raise new theories of entitlement, including the possibility that his hypertension is caused or aggravated by his pain associated with his service-connected cervical spine disability.  In April 2009, he reported that he knew of doctors who agreed that pain associated with his service-connected disabilities could cause or aggravate his hypertension.  He has also raised the theory of entitlement to compensation for hypertension based on 38 U.S.C.A. § 1151.  

Regarding the § 1151 theory, the April 2009 lay statements from the Veteran and K.R. discuss VA's prescription of medication, and increase in the medication, and then VA's refusal to refill the prescription medication even though the Veteran's hypertension had not changed.  The Veteran and K.R. contend that the failure to refill the prescription led to the Veteran's hospitalization for hypertension in April 2010.  The Veteran suggests that his hypertension may have been aggravated by VA increasing his medication and then stopping the prescription.  He has provided private medical treatment records that demonstrate that he was hospitalized for his hypertension in April 2010, when he was not taking any prescription medication for such disease.  

VA treatment records also indicate that a VA physician diagnosed hypertension and started the Veteran on prescription medication in June 2002 and increased the dosage in July 2002.  VA treatment records dated in March 2003 (but not associated with the file until August 2007) reflect a note from VA physician A.S-M. who noted that the Veteran had a compensation and pension visit during which his blood pressure was found to be 150/110.  The C&P physician asked Dr. A.S-M. to refill the Veteran's prescription, and Dr. A.S-M. agreed.  Then, Dr. A.S-M. learned that the Veteran was not eligible for VA primary care and the prescription refill was canceled by another VA employee.  Dr. A.S-M. noted that he was very worried about the Veteran.  

The new evidence raises questions of whether the Veteran's diagnosis of hypertension may be related to a service-connected disability or VA's action or inaction with respect to the refill of his medication for hypertension.  This evidence was not before adjudicators when the Veteran's claim was last denied in July 2003, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and raises a reasonable possibility of substantiating the claim.  Given the new and material evidence of record received following the July 2003 decision, the claim for service connection for hypertension is reopened.


ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the claim regarding the left knee, the Board notes that the Veteran perfected an appeal of the issue in December 2007.  The Board acknowledges that the AOJ subsequently denied the claim via rating decision dated in February 2008 and the Veteran did not initiate another appeal, but he was not required to do so as he had already perfected his appeal in December 2007.  A review of the Veteran's file reveals that additional evidence, including Social Security Administration (SSA) records, private and VA treatment records, were obtained subsequent to the October 2007 statement of the case but prior to certification of the case to the Board in April 2010.  However, no supplemental statement of the case addressing this evidence was issued, as required by regulation.  See 38 C.F.R. §§ 19.31, 19.37.  Under these circumstances, the Board has no alternative but to remand the matter on appeal for AOJ consideration of the additional evidence received, in the first instance, and for issuance of a supplemental statement of the case reflecting such consideration.  Id.

Having reopened the claim for service connection for hypertension, the Board notes that the Veteran was provided with an inadequate VA examination in March 2003.  In this regard, the VA examiner was not provided with the claims file and did not provide an etiological opinion.  This is significant because the claim file contains service treatment (dental) records which indicate that the Veteran had a provisional diagnosis of hypertension in service in December 1998.  At such time, he underwent a five-day blood pressure check during which time, he averaged a reading of 134/86.  Thereafter, it was noted that he did not require follow-up with a physician and was subsequently cleared for dental treatment.  Upon a review of the record, it appears that he did not have three qualifying high blood pressure readings in a row to meet the definition of hypertension at that time.  However, given the provisional diagnosis in December 1998 and the subsequent diagnosis of hypertension in 2002, the Board finds that an etiological opinion regarding the relationship between the two is required.  As VA provided the Veteran with a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion.   

While on remand, the examiner should also address the questions regarding entitlement to service connection on other bases.  The Board notes that the March 2003 VA examiner noted that the Veteran reported that he had had "blood pressure" since high school.  Assuming the examiner was suggesting the possibility that the Veteran's high blood pressure predated service, the Board notes that the Veteran's June 1998 service entrance examination did not note hypertension and in fact, indicated that the Veteran's vascular system was normal.  Thus, the examiner should address whether there is clear and unmistakable evidence that any hypertension pre-existed service and if so, whether there clear and unmistakable evidence that the pre-existing hypertension did not undergo a permanent increase in the underlying pathology during service.  Further, if the examiner finds that there was an increase in the severity of the Veteran's hypertension during service, the examiner should address whether the increase was clearly and unmistakably due to the natural progress of the disease.

If the examiner determines that the Veteran's hypertension did not preexist service, the examiner should then address whether the Veteran's current hypertension is directly related to the December 1998 high blood pressure finding and provisional diagnosis of hypertension, to include whether such reading was an initial sign of hypertension.  If the examiner determines that the Veteran's hypertension is not directly related to service, the examiner should address the Veteran's contention that his hypertension is caused or aggravated by pain from any of his service-connected disabilities.  In an April 2009 statement, the Veteran noted this contention and mentioned that he knew of private physicians who believed the same.  If the Veteran submits, or VA obtains on his behalf, any statements in support of this theory from his private treatment providers, the examiner should consider these statements in rendering any opinion.  

Further, if the examiner determines that the Veterans hypertension is not related to service or a service-connected disability, the examiner should address whether VA's treatment of the Veteran's hypertension caused any additional disability.  Under 38 U.S.C.A. § 1151 for any additional hypertension disability, the law, in pertinent part, provides that compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if the additional disability were service-connected.  A disability is considered a qualifying additional disability if it is not the result of the Veteran's own willful misconduct and the disability was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the disability was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Additional disability may be viewed as occurring "as a result of" the VA treatment only if a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment, which probably would have avoided the resulting disability.  Compensation is not paid for the continuance or natural progress of diseases or injuries for which the treatment was authorized.  The additional disability must actually result from VA medical treatment, and not be merely coincidental therewith. 

An event that is "not reasonably foreseeable" is one that would not be reasonably anticipated or expected by a health care provider who utilized the degree of care a prudent or competent person so engaged would exercise. 

In this case, the Veteran contends that VA's refusal to refill a prescription for hypertension medication led to his hospitalization on multiple occasions.  He has submitted a private hospital record dated in April 2010 that reflects that he was held overnight due to his hypertension.  The Veteran suggests that his hypertension may have been aggravated by VA increasing his medication and then stopping the prescription.  See e.g. April 2009 statements by the Veteran and K.R.  As discussed above, VA treatment records indicate that a VA physician diagnosed hypertension and started the Veteran on prescription medication in June 2002 and increased the dosage in July 2002.  VA treatment records reflect a note from VA physician A.S-M. dated in March 2003 who noted that the Veteran had a compensation and pension (C&P) visit during which his blood pressure was found to be 150/110 at a different VA medical center (VAMC).  The C&P physician asked Dr. A.S-M. to refill the Veteran's prescription and allow the Veteran to pick up the prescription at the other VAMC, and Dr. A.S-M. agreed.  Then, Dr. A.S-M. learned that the Veteran was not eligible for VA primary care and the prescription refill was canceled by another VA employee.  Dr. A.S-M. noted that he was very worried about the Veteran.  See VA treatment record dated in March 2003.  

As noted in the Introduction, the § 1151 aspect of the Veteran's claim for compensation for any additional hypertension disability has not yet been considered by the AOJ.  As such, while on remand, the Veteran should be provided VCAA notice regarding such aspect of the claim and the AOJ should such theory of entitlement in the readjudication of the claim.

Finally, the AOJ should also give the Veteran another opportunity to submit information and/or evidence pertinent to the claims on appeal, including any additional private treatment records or authorization forms for VA to obtain private records.  Specifically, the Veteran is asked to identify any private treatment providers referenced in his April 2009 statement regarding doctors who also believed that his hypertension was caused or aggravated by pain from his service-connected disabilities.  He should provide VA with statements suggesting the same or an authorization and consent form for such statements or records to be obtained, if the statements were made by private treating physicians. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim for compensation under the provisions of 38 U.S.C.A. § 1151 for any additional hypertension disability.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  Specifically, identify any treatment provider who has told the Veteran that his hypertension is caused or aggravated by pain from his service-connected disabilities. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's March 2003 VA hypertension examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2003 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Thereafter, the examiner should provide opinions addressing the following questions:  

(A)  Did the Veteran's hypertension clearly and unmistakably pre-exist his entry to service in August 1998? 

(i)  If so, is there clear and unmistakable evidence that the pre-existing hypertension did not undergo a permanent increase in the underlying pathology during service?

If there was an increase in the severity of the Veteran's hypertension during service, was such increase clearly and unmistakably due to the natural progress of the disease?

(ii)  If not, is it at least as likely as not that the Veteran's hypertension is directly related to his service, to include the December 1998 provisional diagnosis of hypertension?

(B)  If the Veteran's hypertension is not shown to preexist service or be directly related to service, did such disease manifest within one year of his separation from service in June 1999, i.e., by June 2000?  If so, what were the manifestations?  Did such require medication to control?

(C)  If the Veteran's hypertension is not shown to preexist service or be directly or presumptively related to service, is it at least as likely as not (50 percent or greater probability) that such disorder is caused OR aggravated by the Veteran's service-connected cervical muscle strain, including pain or medication associated with such disability? 

(D)(i)  If the Veteran's hypertension is not shown to preexist service or be related to service or a service-connected disability, is it at least as likely as not (50 percent or greater probability) that VA medical treatment (including starting medication but subsequently refusing to refill the medication) resulted in any additional disability, to include by way of aggravation, with respect to the claimed hypertension?    

(ii)  If so, was the additional disability caused by VA hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; OR was the result of such additional disability an event not reasonably foreseeable ?

The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


